DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/839,383 filed on 06/13/2022. 
Claims 1-21 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,361,343 B1, claims 1-23 of U.S. Patent No. 10,915,921 B1, claims 1-18 of U.S. Patent No. 10,417,658 B1, and claims 1-15 of U.S. Patent No. 10,402,853 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patents. The limitations of the instant application are broader than the limitations of the patents. Therefore, the limitations of the patents are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Prior Art
The Examiner notes that after an exhaustive search on the claims as currently presented, the claims currently overcome prior art. The closest prior art found to date are the following:  
Calvert et al. (US 2003/0014304 A1) discloses the concept of evaluating an Internet advertisement’s effectiveness by collecting Internet activity information associated with a multitude of cookies, and storing the information in a database. 
Park et al. (US 2011/0119126 A1) discloses an online monitoring system that determines offline advertising effectiveness. 
Briggs (US 2006/0041480 A1) discloses the concept of reallocating an advertising budget amongst a plurality of advertising channels in response to determining advertisement effectiveness of each of the plurality of advertising channels. 
Axe et al. (US 2006/0224445 A1) discloses the concept of adjusting a price paid based on a probability that an ad will be viewed or otherwise perceived or sensed, or using one or more factors which may be used to estimate such a probability. 
Molly Elmore, “Ad Effectiveness Methodologies: Comparing ‘Recall With Opportunity to See’”, available on April 8, 2012, retrieved from https://www.mediapost.com/publications/article/171776/ad-effectiveness-methodologies-comparing-recall.html. discloses the concept of comparing a group who recall seeing an advertisement with a group who do not recall seeing the advertisement in order to determine the effectiveness of the advertisement. 

Subject Matter Eligibility
The claims are patent-eligible under 35 U.S.C. § 101 because viewing the claim as an ordered combination, the claim applies or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the judicial exception. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681